djDETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

                   Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required:  
The claims call for the limitation “a map acquisition unit” (see claim 1 line 2), “a position prediction unit” (see claim 1 line 3), “an assist calculation unit” (see claim 1 line 1), “an operation amount acquisition unit”(see claim 1 line 8) , “an execution unit” (see claim 1 line 10-11) , “an adjustment unit” (see claim 1 line 12, claim 4 line 2, claim 5 line 3, claim 6 line 4-5, claim 7 line 2, claim 9 line 1,5 and 8, claim 10 line 1, 6, and 8-9), “a position acquisition unit” (see claim 2 line 2), and “a steering support device” (see claim 1 line 1 and claim 8 line 1-2). The specification fails to provide clear support for said “a map acquisition unit”, “a position prediction unit”, “an assist calculation unit”, “an operation amount acquisition unit”, “an execution unit”, “an adjustment unit”, “a position acquisition unit” and “a steering support 
(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 
 
See 112 section below, and MPEP, 37 CFR 1.75(d)(1). 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 “a map acquisition unit”, “a position prediction unit”, “an assist calculation unit”, “an operation amount acquisition unit”, “an execution unit”, “an adjustment unit”, “a position acquisition unit” and “a steering support device”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Claim 1 recites “a map acquisition unit”, “a position prediction unit”, “an assist calculation unit”, “an operation amount acquisition unit”, “an execution unit”, “an adjustment unit” and “a steering support device”.
Claim 2 recites “a position acquisition unit”.
Claim 4 recites “an adjustment unit”
Claim 5 recites “an adjustment unit”.
Claim 6 recites “an adjustment unit”.

Claim 8 recites “a steering support device”.
Claim 9 recites “an adjustment unit”.
Claim 10 recites “an adjustment unit”.
For the purpose of art rejection below, the phrase “a map acquisition unit” has been interpreted as a unit a processor or subsystem or integrated system capable to receive or aquire a map information; the phrase “a position prediction unit” has been interpreted as a unit a processor or subsystem capable to predict a position of a vehicle like a navigation system; the phrase “an assist calculation unit” has been interpreted as a unit a processor or subsystem capable to calculates an assist control amount of the steering operation based on a road shape at the predicted position ; the phrase “an operation amount acquisition unit” has been interpreted as a unit a processor or subsystem capable to acquires an operation amount of the steering ; the phrase “an execution unit” has been interpreted as a unit a processor or subsystem capable to executes a steering control of the vehicle; the phrase “an adjustment unit” has been interpreted as a unit a processor or subsystem capable to adjusts the assist control amount; the phrase “a position acquisition unit” has been interpreted as a unit a processor or subsystem or integrated system capable to acquire a current position of the vehicle like a navigation system; the phrase “a steering support device” has been interpreted as an apparatus or a unit or a system capable to support the steering operation.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 


Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “a map acquisition unit”, “a position prediction unit”, “an assist calculation unit”, “an operation amount acquisition unit”, “an execution unit”, “an adjustment unit”, “a position acquisition unit” and “a steering support device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide an interpretation of the limitations listed below:
a map acquisition unit in claim 1 line 2.
a position prediction unit in claim 1 line 3.
an assist calculation unit in claim 1 line 1.
an operation amount acquisition unit in claim 1 line 8.
an execution unit” in claim 1 line 10-11.
an adjustment unit” in claim 1 line 12, claim 4 line 2, claim 5 line 3, claim 6 line 4-5, claim 7 line 2, claim 9 line 1,5 and 8, claim 10 line 1, 6, 8-9. 
a position acquisition unit in claim 2 line 2.
a steering support device in claim 1 line 1 and claim 8 line 1-2.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, (see below).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Dependent claims 11-12 are likewise rejected.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro et al. (CN104837714A) in view of Takahara et al. (JP2010151570 A).

Regarding claim 1: 
Kunihiro et al. disclose a steering support device (driver assistance device, [description line 1]) configured to support a steering operation made by a driver of a vehicle, comprising: an assist calculation unit which calculates an assist control amount of the steering operation (The assist control unit 21 calculates the basic assist control amount in the assist control, [0128]); an operation amount acquisition unit which acquires an operation amount of the steering (The steering device 30 obtains a steering force, [0064]); an adjust unit which adjusts the assist control amount according to the operation amount (the control device (ECU) may change the control amount of the steering actuator, [0016]); and an execution unit which executes a steering control based on the assist control amount adjusted by the adjustment unit (assistance device 3 inside the EPS device 8 capable of performing driving assistance in the vehicle 2, [0063]-[0070]). 
Kunihiro et al. do not disclose a map acquisition unit which acquires map data representing a map; a position prediction unit which calculates a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map. Kunihiro et al. also do not teach the road shape at the predicted position which can be identified from the map.

In the same field of endeavor, Takahara et al. disclose a driving assistance devices comprising: a map acquisition unit which acquires map data representing a map (the control unit 20 acquire map data from map information 30a, [0020]-[0029]); a position prediction unit which calculates 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance device of Kunihiro et al. in view of Takahara et al. to include a map acquisition unit to acquire map data representing a map, an position prediction unit to calculate a predicted position of the vehicle on the map at a certain point of time, also have a map including a road shape on which the position prediction unit can be based on. 
One of ordinary skills should have recognized that doing so, the system can have access to the road information which the vehicle is travelling, also access the destination information [0024, Takahara et al].

Regarding claim 2:
Modified Kunihiro et al. remains as applied above.
Kunihiro et al. disclose the steering support device according to claim 1, further comprising a steering angle acquisition unit which acquires a steering angle of a steering wheel of the vehicle (a steering angle detection device that detects the steering angle of the steering member of the vehicle, [0013]), and a steering angle calculation unit which calculates a target steering angle which is the steering angle to be achieved (the predetermined steering angle is calculated from the yaw rate, [0029]), and the assist calculation unit calculates the assist control amount based on 
Kunihiro et al. do not disclose a device comprising a position acquisition unit which acquires a current position of the vehicle, wherein the position prediction unit calculates the predicted position based on the current position and the map. Kunihiro et al. also do not teach the road shape at the predicted position which can be identified from the map.

In the same field of endeavor, Takahara et al. disclose a driving assistance devices comprising a position acquisition unit which acquires a current position of the vehicle (the control unit 20 acquires the current position of the own vehicle, [0020]), wherein the position prediction unit calculates the predicted position based on the current position and the map (the map information 30a searching for a route from the current position of the own vehicle to the destination, route guidance, and the like, [0024]). Takahara et al. further teach a road shape at the predicted position which can be identified from the map (that the map information 30a includes node data specifying the shape of the road [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering device of Kunihiro et al. in view of Takahara et al. to have a position acquisition unit which acquires a current position of the vehicle, also have a map including a road shape on which the position prediction unit can base on. 
One of ordinary skills should have recognized that doing so, the assistance device can access a map information having current and target position of the vehicle to better control the steering [0024, Takahara et al.]

Regarding claim 3:
Kunihiro et al. as modified remain as applied above.
Kunihiro et al. further teach the steering support device according to claim 1, wherein the operation amount includes at least one of a rotation speed of a steering wheel of the vehicle, a detection value of a torque sensor which detects a steering torque applied to the steering wheel, and a rotation speed of a motor which generates an auxiliary steering torque according to the steering torque (a signal corresponding to the steering torque T from the torque sensor 11 generated by steering speed, [0021]-00128]).

Regarding claim 4:
Kunihiro et al. as modified remain as applied in claim 1.
Kunihiro et al. as modified further teach the steering support device according to claim 1, wherein the adjustment unit adjusts the assist control amount such that the assist control amount decreases as the operation amount increases (the final control amount (damping force) in the damping control becomes smaller as the absolute value of the product "θ'·T" increases, [0166]).

Regarding claim 5:
Kunihiro et al. remain as applied above.
Kunihiro et al. teach the steering support device according to claims 1, wherein when a steering direction of the operation amount and a steering direction of the assist control amount are opposite, the adjustment unit adjusts the assist control amount to a smaller value as (when the steering power is equal or larger, the EPS device 8 reduced the damping force, [0167]) compared 

Regarding claim 6:
Kunihiro et al. as modified remain as applied previously.
Kunihiro et al. as modified teach the steering support device according to claim 1, wherein when a steering direction of the operation amount and a steering direction of a motor configured to generate an auxiliary steering torque according to a steering torque applied to a steering wheel of the vehicle (the rotor generates the motor torque as a steering assist force, [0072]) are opposite, the adjustment unit adjusts the assist control amount to a smaller value as (when the steering power is equal or larger, the EPS device 8 reduced the damping force, [0167]) compared with when the steering direction of the operation amount and the steering direction of the motor are the same.

Regarding claim 7:
Kunihiro et al. as modified remain as applied previously.
Kunihiro et al. as modified teach the steering support device according to claim 1, wherein the adjustment unit does not adjust the assist control amount when the operation amount is equal to or smaller than a predetermined threshold (when the absolute value of the steering power P is less than or equal to the predetermined power set in advance, the ECU 20 makes the assist correction amount of the assist force unchanged, [0164]).


Regarding claim 8:
Kunihiro et al. disclose a support method executed by steering support device (driver assistance device, [description line 1]) configured to support a steering operation made by a driver of a vehicle, comprising: calculating an assist control amount of the steering operation based on a road shape at the predicted position which can be identified from the map (calculating the basic assist control amount in the assist control., [0128]); acquiring an operation amount of the steering (obtaining a steering force, [0064]); adjusting the assist control amount according to the operation amount (changing the control amount of the steering actuator, [0016]); and executing a steering control based on the assist control amount adjusted by the adjustment unit (performing driving assistance in the vehicle 2, [0063]-[0070]). 
Kunihiro et al. do not disclose a method of acquiring map data representing a map; calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map. Kunihiro et al. also do not teach the road shape at the predicted position which can be identified from the map.

In the same field of endeavor, Takahara et al. disclose a driving assistance method comprising: acquiring map data representing a map (acquiring map data from map information 30a, [0020]-[0029]); calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map (for searching upcoming route, [0024]). Takahara et al. further teach a road shape at the predicted position which can be identified from the map (specifying the shape of the road [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the driver assistance device of Kunihiro et al. in view of 
One of ordinary skill should have recognized that doing so, the system can have access to the road information which the vehicle is travelling, also accessing the destination information [0024, Takahara et al].

Regarding claim 9:
Kunihiro et al. as modified remain as applied in claim 1.
Kunihiro et al further disclose the steering support device according to claim 1, wherein the adjustment unit adjusts the assist control amount by multiplying the assist control amount by an adjustment gain corresponding to the operation amount (Target steering control amount can be calculated as total assist amounts × first gain + 1, [0174], therefore the mathematical expressions claimed above appears to be a mere abstract idea and are not of patentable consequence by itself. The present combination of Kunihiro et al. as modified, utilizes the exact same inputs in the control amount calculation as does the claimed invention and is thus deemed obvious). Kunihiro et al. further teach when a steering direction of the operation amount and a steering direction of the assist control amount are the same, the adjustment unit calculates the adjustment gain corresponding to the operation amount according to a first gain map (The ECU 20 calculates the first gain according to the control map MP5-1 when the speed amount is compared with the predetermined amount been smaller, [0177]), and when the steering direction of the operation amount and the steering direction of the assist control amount are opposite, the adjustment unit calculates the adjustment gain corresponding to the operation amount according to a second gain 

Regarding claim 10:
Kunihiro et al. as modified remain as applied above.
Kunihiro et al. further disclose the steering support device according to claim 1, wherein the adjustment unit adjusts the assist control amount by multiplying the assist control amount by an adjustment gain corresponding to the operation amount (Target steering control amount can be calculated as total assist amounts × first gain + 1, [0174] therefore the mathematical expressions claimed above appears to be a mere abstract idea and are not of patentable consequence by itself. The present combination of Kunihiro et al., as modified, utilizes the exact same inputs in the control amount calculation as does the claimed invention and is thus deemed obvious). Kunihiro et al. further teach when a steering direction of the operation amount and a steering direction of a motor for generating an auxiliary steering torque corresponding to a steering torque applied to the steering wheel are the same, the adjustment unit calculates the adjustment gain corresponding to the operation amount according to a first gain map, and when the steering direction of the operation amount and the steering direction of the motor are opposite, the adjustment unit calculates the adjustment gain corresponding to the operation amount according to a second gain map that is different from the first gain map (the rotor generates the motor torque as a steering assist force which is compared with the predetermined amount in the first gain map and also 

Regarding claim 11:
Kunihiro et al. as modified remain as applied previously.
Kunihiro et al. as modified teach the steering support device according to claim 9, wherein the first gain map and the second gain map are set such that the adjustment gain corresponding to a common operation amount is smaller in the second gain map than in the first gain map (the second gain amount decrease when the velocity increase but the firs gain amount increase when the velocity increase, [0177]-[0179]).


Regarding claim 12:
Kunihiro et al. as modified still remain as applied previously.
Kunihiro et al. as modified still teach the steering support device according to claim 11, wherein the first gain map and the second gain map are both set such that the larger the operation amount, the smaller the adjustment gain (Both gains are set such as the larger the absolute value , the smaller the dumping correction amount (force), [0177]-[180]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGHT DJIEKPOR/Examiner, Art Unit 4166                                                                                                                                                                                                                    
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663